Ellison, J.
This action was commenced before a justice of the peace in Schuyler county, Missouri. The cause of action was as follows :
“Plaintiff states that on the seventeenth day of March, 1883, he ordered from the defendant, through its station agent at Lancaster station, one stock car for the purpose of transportation, the live stock to be furnished at defendant’s said station on the twentieth day of March, 1883. That said car being furnished at the time *472and place as agreed, plaintiff presented Ms stock, consisting of twenty-three hogs, sixteen cows and ten calves, at the station aforesaid, for the purpose of having the same shipped from said town of Lancaster to Alexandria, Missouri, and that said agent denied plaintiff the privilege of putting said stock in the car which plaintiff had ordered as aforesaid, and refused to ship said car load of live stock, although requested so to do by the plaintiff, who had agreed to pay the regular ordinary price for said car, and was ready and willing to pay therefor, at the time and place aforesaid. Plaintiff says that by reason of said refusal, and the failure to ship said car load of mixed stock on the part of defendant, he is damaged in the sum of fifty dollars, for which he prays judgment with costs.”
There was a judgment in favor of plaintiff, and defendant appeals. On the trial the following portion of plaintiff’s evidence is all there was on the subject of damages:
‘ ‘■I think if I had been allowed to ship the stock I could have made fifty dollars more than I sold the stock for. I calculate I could have made at least twenty-five dollars on the-hogs by shipping them.'1'1
There was no evidence as to market price of stock in Alexandria, or in Lancaster.
We do not consider this as sufficient proof of damages. It is no proof at all under the legal rules governing in such cases. The measure of damages to which plaintiff was entitled was the difference between the market price or value of his property at the destination to which it was to have been carried, at the time when it would have arrived there if the carrier had performed his contract, „and its value at the same time at the place from which it was to have been carried. Hutchinson on Carriers, sect. 774.
The judgment is reversed and the cause is remanded.
All concur.